Exhibit 10.29

January 23, 2007

Via Overnight

Nancy MacIntyre

[Address omitted]

Dear Nancy,

We are pleased to offer you a full-time exempt position as Executive Vice
President, Product, Innovation and Marketing for LeapFrog Enterprises, Inc.,
effective on Monday, February 5, 2007. You will be based in our Emeryville
office at 6401 Hollis Street, Suite 100. You will report to Jeffrey G. Katz,
Chief Executive Officer and President.

LeapFrog offers an exciting challenge for professional and personal growth in a
company with a demonstrated commitment to market leadership and excellence.
LeapFrog offers a compensation package to reflect our belief in rewarding
performance appropriately.

 

  •  

Base Salary: $275,000 on an annualized basis, less standard deductions and
withholdings.

In addition, you will become eligible for the following benefits in accordance
with Company policy as in effect from time to time:

 

  •  

Signing Bonus: Signing bonus of $75,000, minus applicable taxes, payable through
normal payroll process on first paycheck, and to be returned to LeapFrog on a
pro-rata basis in the event you voluntarily resign within the first twelve
(12) months of your employment with the company.

 

  •  

Bonus: As per the Company’s Executive Bonus Plan, your annual bonus potential at
the target bonus opportunity level is 50% of base pay earnings, based upon the
company’s attainment of established financial goals and achievement of
individual goals and objectives. For the 2007 bonus plan the Company will pay
you a minimum of $68,750 (one half of your annual target) (assuming your are
still a LeapFrog employee at this time).

 

  •  

Group Health and 401(k) Benefits: The effective date for medical, dental and
vision insurance and the 401(k) Plan is upon date of hire.

 

  •  

Vacation Time: Accrual of four weeks of vacation per year.

 

  •  

Expense Reimbursement: During your employment, you will be reimbursed by
LeapFrog for ordinary and normal out-of-pocket expenses incurred in the course
of your employment, in accordance with LeapFrog’s expense reimbursement policy
and practice.



--------------------------------------------------------------------------------

Page 2

Nancy MacIntyre

 

  •  

Severance: In the event your employment is terminated by LeapFrog without Cause
(as defined below) you will receive salary continuation equal to twelve
(12) months of your then current base salary and reimbursement for any COBRA
payments for medical and/or dental coverage made by you for a period of twelve
(12) months following termination of employment (the “Severance Benefit”). As a
precondition of giving you the Severance Benefits, the Company must first
receive from you a signed general release of claims in the form required by the
Company (the “Release”) and you must allow the Release to become effective.

 

  •  

For purposes of this Agreement, “Cause” shall mean the occurrence of one or more
of the following: (a) your indictment or conviction of any crime involving moral
turpitude or dishonesty; (b) your participation in any fraud against the Company
or its successor; (c) breach of your duties to the Company or its successor,
including, without limitation, persistent unsatisfactory performance of job
duties; (d) intentional damage to any property of the Company or its successor;
(e) willful conduct that is demonstrably injurious to the Company or its
successor, monetarily or otherwise; (f) breach of any agreement with the Company
or its successor, including (without limitation) your Proprietary Information
and Inventions Agreement or (g) conduct by you that in the good faith and
reasonable determination of the Company demonstrates gross unfitness to serve.
Physical or mental disability or death shall not constitute Cause.

 

  •  

Stock Options: The Compensation Committee of the Board of Directors will approve
the grant of an option to you for the purchase of 100,000 shares of the
company’s Class A Common Stock. All stock options are subject to approval by the
Compensation Committee and/or the Board of Directors, the terms of the equity
plan and the individual grant. 50% of these options shall have an exercise price
equal to the closing fair market value of the Class A Common Stock on the
trading prior to the date of the grant (“Fair Market Value”, as defined in our
plans), 25% of these options will be priced at 133% of Fair Market Value, and
25% will be priced at 167% of Fair Market Value. The options shall vest over a
four year period, or until your employment ends, as follows:

 

  •  

Twenty-five percent (25%) of the shares subject to the option shall vest at
twelve (12) months after the hire date, and

 

  •  

1/36th of the remainder shall vest monthly thereafter for 36 consecutive months.

 

  •  

Annual Stock Option Program: Eligible to participate in the annual stock option
program beginning in calendar year 2008, at the executive officer level.



--------------------------------------------------------------------------------

Page 3

Nancy MacIntyre

This letter simply outlines our compensation and benefits programs, which may be
modified by the Company from time to time, and acceptance of this offer does not
create a contractual obligation to continue your employment in the future. You
will be employed “at will” by the Company and are subject to termination at any
time, with or without cause or advance notice. You will also retain the right to
terminate your employment at any time for any reason, with or without advance
notice. Your employment will be subject to all of the Company policies as in
effect from time to time. The employment at will relationship may not be
modified except in writing signed by the President of the Company. The Company
may change your position, duties, and work location from time to time as it
deems necessary.

As a LeapFrog employee, you will be expected to abide by all Company rules and
regulations, including the Company’s Code of Business Conduct and Ethics, and,
as a condition of employment, will be required to read and sign an Employee
Acknowledgement when you begin your employment with the Company. This offer of
employment is contingent upon your submission and completion of I-9
documentation and a signed Employee Proprietary Information and Inventions
Agreement along with the successful completion of any background and reference
checks. On your first day, please bring with you two forms of I-9 acceptable
documentation, and please bring a voided check if you would like direct deposit
for your paycheck.

This offer is valid through January 24th, 2007 and a signed copy of this offer
letter must be returned to my office by such date. The additional copy should be
retained for your records. This letter, together with your Employee Proprietary
Information and Inventions Agreement, forms the complete and exclusive statement
of your employment agreement with the Company. The employment terms in this
letter supersede any other agreements or promises made to you by anyone, whether
oral or written. Changes in your employment terms described in this agreement,
other than those changes expressly reserved to the Company’s discretion, require
a written modification signed by you and the CEO of LeapFrog. If you have any
questions regarding our offer, please contact me directly at 510/596-3411.
Confidential Fax: 510/420-5005.

We are looking forward to establishing a mutually rewarding relationship with
you and welcome your contribution to our company.

 

Sincerely, /s/ Hilda West

Hilda West

Senior Vice President, Human Resources



--------------------------------------------------------------------------------

Page 4

Nancy MacIntyre

By signing below, you represent that you have read and agree to the terms of the
above offer and agree to start your employment with LeapFrog on at date to be
determined in 2007. In addition, you represent that you are not subject to any
agreement, judgment, order, or restriction which would be violated by your being
employed with the Company or that in any way restricts your ability to perform
services for the Company.

 

Signature:   /s/ Nancy MacIntyre Print Name:   Nancy MacIntyre Date:   January
23, 2007